PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RONALD WAYNE FRYE,                    
             Petitioner-Appellant,
                 v.
                                                  No. 00-7
R. C. LEE, Warden, Central Prison,
Raleigh, North Carolina,
               Respondent-Appellee.
                                      
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
               Lacy H. Thornburg, District Judge.
                        (CA-99-108-5-T)

                      Argued: September 26, 2000

                      Decided: December 22, 2000

        Before WILKINSON, Chief Judge, and MOTZ and
                    KING, Circuit Judges.



Certificate of appealability denied and appeal dismissed by published
opinion. Judge King wrote the opinion, in which Chief Judge Wilkin-
son and Judge Motz joined.


                             COUNSEL

ARGUED: Marilyn Gerk Ozer, William F.W. Massengale,
MASSENGALE & OZER, Chapel Hill, North Carolina, for Appel-
lant. Edwin William Welch, Special Deputy Attorney General,
NORTH CAROLINA ATTORNEY GENERAL’S OFFICE, Raleigh,
North Carolina, for Appellee.
2                              FRYE v. LEE
                               OPINION

KING, Circuit Judge:

   Ronald Wayne Frye, sentenced to death by the State of North Caro-
lina for the crime of first-degree murder, seeks relief in this Court fol-
lowing the district court’s refusal to grant his petition for a writ of
habeas corpus. Because we conclude that Frye has failed to make a
substantial showing of the denial of a constitutional right, we decline
to grant Frye a certificate of appealability, and we dismiss his appeal.

                                    I.

   Frye was sentenced to death on November 15, 1993, in the Supe-
rior Court of Catawba County, North Carolina, for the murder of his
landlord. The Supreme Court of North Carolina affirmed Frye’s con-
viction, State v. Frye, 461 S.E.2d 664 (N.C. 1995), and the Supreme
Court of the United States denied certiorari. Frye v. North Carolina,
517 U.S. 1123 (1996). Frye then initiated post-conviction proceedings
in the Superior Court of Catawba County ("MAR court"). The MAR
court denied Frye’s Motion for Appropriate Relief ("MAR"), with its
written decision setting forth findings of fact and conclusions of law.
State v. Frye, No. 93 CRS 1884, No. 93 CRS 3215 (N.C. Super. Ct.
April 24, 1998) (hereinafter cited as "MAR Hearing"). That decision
was upheld on April 8, 1999, when the Supreme Court of North Caro-
lina denied certiorari. State v. Frye, 535 S.E.2d 34 (N.C. 1999).

   Pursuant to 28 U.S.C. § 2254, Frye petitioned for a writ of habeas
corpus in the district court for the Western District of North Carolina.
The Warden ("State") moved for summary judgment, which the dis-
trict court granted by its Memorandum of Opinion dated March 9,
2000. Frye v. Lee, 89 F. Supp. 2d 693 (W.D.N.C. 2000). On May 30,
2000, the court denied Frye’s application for a certificate of appeala-
bility.1
    1
    Pursuant to 28 U.S.C. § 2253(c)(2), "a certificate of appealability
may issue . . . only if the applicant has made a substantial showing of the
denial of a constitutional right."
                              FRYE v. LEE                             3
   Frye now appeals to this Court, asserting two constitutional defects
in the imposition of his death sentence. First, Frye claims that he has
been denied his Sixth Amendment right to the effective assistance of
counsel, alleging, inter alia, that his two court-appointed lawyers
failed to adequately prepare for and present mitigation evidence dur-
ing the sentencing phase of his jury trial. Second, Frye asserts that
certain jury instructions given during the sentencing phase, specifi-
cally those relating to the statutory aggravating circumstance of "hei-
nous, atrocious, or cruel" murder, were unconstitutionally vague and
overbroad.

                                  A.

   The facts underlying this case, summarized below, are largely
drawn from the accounts related by the state courts — the Supreme
Court of North Carolina and the MAR court. See 28 U.S.C.
§ 2254(e)(1) ("In a proceeding instituted by an application for a writ
of habeas corpus by a person in custody pursuant to the judgment of
a State court, a determination of a factual issue made by a State court
shall be presumed to be correct.").

   On January 24, 1993, Frye committed the crime of first-degree
murder in Catawba County, when he repeatedly rammed a pair of
scissors into the neck and chest of his seventy-year-old landlord,
Ralph Childress. Local police, responding to a call from the dece-
dent’s brother, found Mr. Childress dead on the floor of his home
with a pair of scissors protruding from his chest. An empty wallet was
discovered on the floor of the house, and blood stains appeared
throughout the residence. Childress had been stabbed five other times.
Three days later, the police arrested Frye at the apartment of a local
crack dealer.

   Frye was thereafter tried in the Superior Court of Catawba County
for first-degree murder and for robbery with a dangerous weapon. The
prosecution case against Frye was, in a word, substantial. The testi-
mony revealed that, on the day before the murder, Childress had
ordered Frye to vacate his trailer for failing to pay rent. A crack
cocaine dealer, Michael Ramseur, testified for the prosecution that
Frye, just prior to the murder, had attempted to enlist him to rob Chil-
dress. According to Ramseur, Frye wanted a third party to commit the
4                              FRYE v. LEE
robbery because Frye knew that he would be recognized. Ramseur
refused Frye’s request. On the day after Childress’s murder, Frye,
who had been without sufficient funds to satisfy his drug habit, was
able to purchase crack cocaine with a thick wad of money. Another
witness, Kevin Templeton, testified that Frye told him about robbing
and killing Childress. According to Templeton, Frye only intended to
rob Childress but "got carried away." Other testimony established
that, around the time of the murder, Frye developed cuts on his hand
and somehow obtained large amounts of cash.

   The physical evidence implicating Frye was overwhelming. Frye’s
blood was found at the murder scene on a mattress, on a knife, and
on one of Childress’s pistols. Blood discovered on Frye’s jacket
matched that of the victim. Frye’s attorneys presented no evidence in
defense during the trial’s guilt phase. The jury convicted Frye of first-
degree murder, and it also convicted him of robbery with a dangerous
weapon.

   Frye’s court-appointed lawyers, Theodore Cummings and Thomas
Portwood, possessed a legitimate tactical basis for not presenting evi-
dence of their client’s innocence. Their plan was to instead focus on
avoiding the death penalty by presenting mitigation evidence to the
jury during the trial’s sentencing phase.2 This plan was frustrated,
however, by Frye’s insistence that none of his family members be
contacted. Frye specifically instructed his attorneys that he "would
not permit contact with his family and friends," and would not permit
them "to assist in forming mitigating factors[.]" MAR Hearing at 6,
9. Frye’s lawyers "fully informed" Frye about the consequences of his
decision and "the importance of using family members to develop
mitigating circumstances." Id. at 11. However, Frye "maintained [his]
position throughout the trial." Id. at 9.

   In an effort to deal with the problem created by Frye’s instructions
that family members not participate in his defense, Portwood and
    2
   North Carolina law provides that "[u]pon conviction or adjudication
of guilt of a defendant of a capital felony, the court shall conduct a sepa-
rate sentencing proceeding to determine whether the defendant should be
sentenced to death or life imprisonment." N.C. Gen. Stat. § 15A-
2000(a)(1) (1999).
                              FRYE v. LEE                             5
Cummings arranged two separate psychological evaluations of their
client. The first evaluation occurred more than four months before the
trial, at Dorothea Dix Hospital in Raleigh, North Carolina. At the hos-
pital, a psychiatrist performed an extensive analysis of Frye’s psycho-
logical state for use by his attorneys in their death penalty defense.

   Two weeks before trial, when it was clear that neither Frye nor his
family members would testify, Portwood and Cummings contacted a
clinical forensic psychologist, Dr. Noble, to secure another evaluation
of Frye and to gather evidence as to his mental state and possible mit-
igating circumstances. While interviewing with Dr. Noble, Frye
recounted a particularly troubled personal history: at the age of four,
he was given away at a restaurant by his parents to a family of strang-
ers; he was severely beaten and subjected to extreme physical torture
by the father of that family; subsequently, he had lived in several fos-
ter homes. Later, as a teenager, Frye dropped out of high school and
abused drugs. He had very few friends — one of whom had been Mr.
Childress, the victim. Moreover, Frye had excessive fears of being
conspired against and of being persecuted.

   During the trial’s sentencing phase, Dr. Noble was called as a
defense witness and asserted that Frye suffered from paranoia, mixed
substance abuse, mixed personality, and child abuse syndrome. Dr.
Noble also testified that Frye possessed a "diminished capacity to
know right from wrong and to conform his behavior to social require-
ments." Frye, 461 S.E.2d at 671. On cross-examination, however, Dr.
Noble admitted that his knowledge of Frye’s personal history was
limited to what Frye had told him, since Frye had specifically
instructed him not to contact family members. In his closing argument
in the sentencing phase, the prosecutor attacked Dr. Noble’s testi-
mony by suggesting that Frye may have lied to Noble about the hor-
rors of his childhood.

   Frye’s defense attorneys presented one other witness at the sen-
tencing phase. One of Frye’s jailers testified that Frye was well-
behaved in custody, having adapted well to prison life. The prosecu-
tion then presented rebuttal evidence consisting of Frye’s criminal
record, which included convictions for destruction of property, resist-
ing arrest and assaulting an officer, felonious breaking and entering,
and various drug crimes.
6                                FRYE v. LEE
   In furtherance of his defense, Frye’s attorneys presented the jury
with fifty-nine "mitigating circumstances."3 Under North Carolina
law, if a single juror finds a mitigating circumstance present, the jury
is instructed to answer "Yes" on the verdict form, indicating the pres-
ence of that circumstance. See State v. Meyer, 412 S.E.2d 339, 345-
46 (N.C. 1992). In Frye’s case, the jury answered "Yes" to thirty-four
of the fifty-nine asserted mitigating circumstances. However, the jury
also found the aggravating circumstances of the Childress murder to
outweigh those in mitigation, and it recommended a sentence of death.4
The trial judge accepted the jury’s recommendation and imposed the
death penalty.

                                      B.

  As we explained, Frye appealed directly to the Supreme Court of
North Carolina, which upheld the jury verdicts and his death sentence.
Frye then petitioned for review to the Supreme Court of the United
States, which denied certiorari on April 1, 1996.

    On November 18, 1996, Frye filed his MAR in state court. He was
    3
    North Carolina law, particularly N.C. Gen. Stat. § 15A-2000 (1999),
provides a full list of "aggravating circumstances" and a partial list of
"mitigating circumstances" that a jury may consider in deciding whether
to recommend a death sentence for a defendant convicted of a capital fel-
ony. If the jury finds that one or more aggravating circumstances exist
and outweigh mitigating circumstances, it may recommend a death sen-
tence. As explained infra, of the fifty-nine mitigating circumstances pre-
sented in this case by Frye’s lawyers, thirty-four were found by the jury
to exist. These thirty-four included, for example:
        38.   That the Defendant is [a] victim of child abuse syndrome.
        44.   The Defendant was whipped repeatedly by his foster father
              with a bullwhip.
        55.   The Defendant has been a drug abuser since his teens.
J.A. 129-36.
  4
    The two aggravating circumstances found by the sentencing jury
were: (1) the Childress murder was committed during an aggravated rob-
bery; and (2) it was "especially heinous, atrocious and cruel." See Part
IV, infra.
                               FRYE v. LEE                               7
granted an evidentiary hearing in the Criminal Superior Court of
Catawba County (presided over by a judge not previously involved in
Frye’s case or his appeals). That court conducted a four-day MAR
hearing, from October 14-17, 1997, and it denied relief on April 24,
1998. The Supreme Court of North Carolina denied certiorari.

   Since Frye filed his MAR in state court within one year of the
enactment of the Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA), 28 U.S.C. § 2244(d)(1), the AEDPA statute of limi-
tations was tolled during his state court proceedings. 28 U.S.C.
§ 2244(d)(2); Hernandez v. Caldwell, 225 F.3d 435, 438 (4th Cir.
2000). After his state court remedies were exhausted, Frye timely
filed his petition for a federal writ of habeas corpus in the district
court. The district court granted the State’s motion for summary judg-
ment and dismissed the petition. Frye now seeks to appeal. We review
de novo the district court’s grant of summary judgment. Becton v.
Barnett, 920 F.2d 1190, 1192 (4th Cir. 1990).

                                    II.

                                    A.

   Frye has raised two constitutional questions in this proceeding.
Frye initially contends that he was denied his right to the effective
assistance of counsel because his lawyers failed to competently pre-
pare for the sentencing phase of his trial. Frye alleges two different
bases for the ineffective assistance of his counsel. First, he asserts that
his lawyers were constitutionally ineffective in not presenting the jury
with supplemental witnesses and other evidence to verify and explain
Frye’s troubled past. Specifically, Frye maintains that additional non-
family witnesses and certain documentary evidence would have pro-
vided crucial support of the mitigating circumstances presented to the
jury by Dr. Noble. Perhaps more importantly, this evidence may have
facilitated the jury’s belief in the story of Frye’s childhood, as related
to the jury through Dr. Noble. Second, Frye maintains that his repre-
sentation in the trial’s sentencing phase was compromised by an
asserted alcohol dependency on the part of Mr. Portwood. According
to the district court, Portwood consumed approximately twelve
ounces of liquor each evening during the course of the trial, but was
8                                 FRYE v. LEE
never intoxicated prior to or during each day’s proceedings. Frye, 89
F. Supp. 2d at 701.

   Frye also contends that constitutional error is found in the sentenc-
ing court’s jury instructions regarding the "heinous, atrocious, or
cruel" aggravating circumstance of the Childress murder. These terms
may be, without an appropriate limiting instruction, unconstitutionally
vague. Maynard v. Cartwright, 486 U.S. 356, 363-64 (1988).
Although the instruction in this case was accompanied by a narrowing
provision, Frye argues that the limiting language does not meet the
standards required by Maynard and Godfrey v. Georgia, 446 U.S. 420
(1980).5 Thus, Frye contends that this instruction, as given, did not
provide adequate guidance to the jury in limiting the circumstances
in which a death sentence is warranted.

                                      B.

   As pointed out above, both of the constitutional claims asserted by
Frye have been adjudicated on their merits by the North Carolina state
courts. Accordingly, we review his 28 U.S.C. § 2254(d) petition
under the standards recently enunciated by the Supreme Court in Wil-
liams v. Taylor, 529 U.S. 362, 120 S. Ct. 1495 (2000). Under § 2254,
as interpreted by Williams, we are precluded from granting habeas
corpus relief unless we find the state court’s decision "was contrary
to, or involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the United
States." Id. at 1518. Thus Frye can only secure relief by demonstrat-
ing: (1) the state court decision was contrary to, or an unreasonable
application of, federal law that (2) was clearly established.

  At the threshold, we must consider whether Frye’s claims are
premised on "clearly established Federal law." The first claim in
    5
   The limiting provision of the challenged instruction in this case pro-
vides as follows:
        For this murder to have been especially heinous[,] atrocious or
        cruel, any brutality which was involved in it must have exceeded
        that [which] is normally present in any killing. Or this murder
        must have been a [conscienceless] or pitiless crime which was
        unnecessarily torturous to the victim.
                              FRYE v. LEE                              9
Frye’s petition — ineffective counsel — is certainly based on clearly
established law, notably Strickland v. Washington, 466 U.S. 668
(1984). In Strickland, the Supreme Court held that, for a conviction
to be invalidated because of ineffective assistance, the defendant must
show that "particular errors of counsel were unreasonable [and that
those errors] actually had an adverse effect on the defense." Id. at 693.
Williams involved facts somewhat similar to those here, i.e., failure
to present mitigation evidence. In Williams, the petitioner argued that
his claim was premised on Strickland, and it thus satisfied the require-
ment of being based on clearly established federal law. The Supreme
Court agreed, observing that the question of whether the petition fell
under clearly established law was "easily answered." Williams, 120 S.
Ct. at 1511. This observation applies to Frye’s ineffective assistance
claim as well.

   Frye’s second claim — the unconstitutional instruction — is based
on the Supreme Court’s decision in Shell v. Mississippi, 498 U.S. 1
(1990), and on a line of related authorities. Although the challenged
instruction in Frye’s case is similar to the one held to be unconstitu-
tional in Shell, the instruction under challenge here contained a limit-
ing provision that, the State argues, cures the Shell problem. While we
must determine whether the State’s position has validity, this second
claim of Frye’s petition is also governed by clearly established law
enunciated by the Supreme Court.

   Our conclusion that Frye’s claims are premised on clearly estab-
lished federal law, however, merely allows us to continue our inquiry.
Even though Frye’s petition is properly premised on errors of clearly
established federal law, we may not grant habeas corpus relief merely
because we conclude "that the relevant state-court decision applied
[such law] erroneously or incorrectly." Rather, the state court’s "ap-
plication must also be unreasonable" in order for us to grant the writ.6
Williams, 120 S. Ct. at 1522 (emphasis added). We are cognizant of,
and we are bound to apply, the Williams reasonableness standard as
we analyze and consider the claims made in this proceeding.
  6
   On the interpretation of the crucial word "unreasonable," the Court
counseled that "the most important point is that an unreasonable applica-
tion of federal law is different from an incorrect application of federal
law." Williams, 120 S. Ct. at 1522.
10                            FRYE v. LEE
                                  III.

                                  A.

                                   1.

   Frye asserts that his counsel was constitutionally ineffective for
failing to adequately investigate and present mitigating evidence to
the jury. His claim is primarily based on his assertion that the holding
in Williams, supra, is controlling in his case. In Williams, the Court
held defense counsel’s performance deficient for failing to adequately
prepare for the sentencing phase of a murder trial. We, however, are
able to identify controlling factual distinctions that doom Frye’s
claims. In Williams, for example, preparations were not even begun
until a week before trial. And when counsel finally prepared the
defense, they purposely ignored evidence of the "petitioner’s night-
marish childhood, not because of any strategic calculation, but
because they incorrectly thought state law barred access to such
records[.]" Williams, 120 S. Ct. at 1514.

   Another important factor distinguishing this case is that Frye ada-
mantly refused to permit his lawyers to contact his family members
or to engage their services in securing mitigation evidence. In Wil-
liams, the prisoner’s counsel failed to gather the required evidence
because of professional negligence, while in this situation Frye per-
sonally stymied his lawyers’ efforts. As the Supreme Court concluded
in Strickland, "when a defendant has given counsel reason to believe
that pursuing certain investigations would be fruitless or even harm-
ful, counsel’s failure to pursue those investigations may not later be
challenged as unreasonable." Strickland, 466 U.S. at 691.

   Based on Frye’s refusal to allow himself or his family members to
participate in the development or presentation of mitigation evidence,
Frye’s counsel came to the reasonable conclusion that attempting to
find such evidence would be fruitless. Simply because a defendant
objects to the development of evidence, however, does not necessarily
absolve his lawyers from gathering that evidence. The Sixth Circuit,
in a situation involving failure to present adequate mitigation evi-
dence, observed that "reluctance on [the defendant’s] part to present
a mental health defense or to testify should not preclude counsel’s
                               FRYE v. LEE                               11
investigation of those potential factors." Carter v. Bell, 218 F.3d 581,
596 (6th Cir. 2000). Similarly, the Eleventh Circuit has found error
when defendant’s counsel "acquiesced in [the defendant’s] defeatism
without knowing what evidence [the defendant] was foregoing."
Blanco v. Singletary, 943 F.2d 1477, 1501 (11th Cir. 1991). See also
Emerson v. Gramley, 91 F.3d 898, 908 (7th Cir. 1996).7

                                     2.

   The controlling distinction in this case, however, is that Frye not
only flatly forbade his attorneys from involving his family in investi-
gating his background, but that his defense counsel also took numer-
ous alternative steps to prepare for and present evidence of Frye’s
personal history. Unlike the cases arising from the Sixth and Eleventh
Circuits, supra, this is not a situation where counsel completely gave
up in response to reluctance or defeatism that ambiguously tele-
graphed the client’s uninformed wishes. Frye gave repeated and
explicit instructions to his lawyers about not contacting or involving
family members. Nonetheless, counsel convinced him to go to Doro-
thea Dix Hospital for a psychological evaluation.8 They then hired Dr.
Noble to examine their client and present evidence to the sentencing
  7
     Furthermore, the American Bar Association’s guidelines for defense
counsel in death penalty cases provide that "investigation for preparation
of the sentencing phase should be conducted regardless of any initial
assertion by the client that mitigation is not to be offered." American Bar
Association, Guidelines for the Appointment and Performance of Coun-
sel in Death Penalty Cases § 11.4.1.c (1989). While practice advisories
such as those published by the ABA are "guides to determining what is
reasonable," they cannot always "take account of the variety of circum-
stances faced by defense counsel or the range of legitimate decisions
regarding how best to represent a criminal defendant." Strickland, 366
U.S. at 688.
   8
     Frye now argues that his position changed after the Dix report was
prepared, and that counsel then had a duty to investigate notwithstanding
his earlier instructions. The problem with this argument, raised in Frye’s
reply brief, is that it is contradicted by the facts reasonably found by the
state court. MAR Hearing at 6 ("The defendant maintained his position
that he did not want his family members . . . to assist in forming mitigat-
ing factors throughout the trial up to and including the sentencing
phase.") (emphasis added).
12                              FRYE v. LEE
jury. These steps were a logical — and indeed thorough — response
to Frye’s continued insistence that he did not want his family mem-
bers "to assist in forming mitigating factors[.]" MAR Hearing at 6. As
the MAR court concluded, defense counsel painstakingly informed
Frye of the consequences of not involving family members in the mit-
igation stage. Id. Frye, however, refused to accede to the warnings
and advice of his lawyers. And it is not our role to second-guess the
competence of counsel in these circumstances. Fisher v. Lee, 215
F.3d 438, 447 (4th Cir. 2000); Eaton v. Angelone, 139 F.3d 990, 994
(4th Cir. 1998).

   This is simply not a case involving professional negligence or lack
of attention on the part of counsel. We instead perceive this to be a
situation where two court-appointed lawyers endeavored to do their
best, under difficult circumstances interposed by their client. Frye’s
counsel, as a result of their investigation, knew that Frye had suffered
from serious child abuse and neglect, and they introduced evidence
in that connection — in the most effective way possible under the cir-
cumstances. However, Frye now claims that the method of introduc-
ing the evidence — through Dr. Noble — was constitutionally
inadequate, in part because Dr. Noble was not presented with suffi-
cient background information about Frye. In this regard, Frye relies
on our decision in McCarver v. Lee, 221 F.3d 583, 595 (4th Cir.
2000), where we concluded that "it is sound and reasonable trial strat-
egy to provide all available information" to an expert psychological
witness.

   Frye’s reliance on McCarver, however, is misplaced, and he over-
states its relevance in this instance. While it may be "reasonable" to
provide an expert witness with all available information, we did not
hold in McCarver that it is per se "unreasonable" to fail to provide
the expert with such information. Importantly, Frye’s attorneys sim-
ply did not possess all the relevant information, and they were not
privy to it, because of their client’s steadfast refusal to allow them to
complete a full investigation.9 Significantly, however, counsel pro-
   9
     Frye asserts additional authority that, as a general proposition, it con-
stitutes ineffective assistance not to provide expert psychological wit-
nesses with background material. See Wallace v. Stewart, 184 F.3d 1112
(9th Cir. 1999); Hendricks v. Calderon, 70 F.3d 1032 (9th Cir. 1995).
These decisions are inapposite, inasmuch as they do not involve situa-
tions where the defendant insisted that his family members not be
involved in "forming mitigating factors."
                             FRYE v. LEE                           13
vided Dr. Noble with a "stack" of documents from Dorothea Dix Hos-
pital, which was all the "available information" they were able to
provide while honoring their client’s explicit instructions.

   Dr. Noble testified at the MAR hearing that his work in preparing
for trial was constrained by the lack of time and paucity of back-
ground material, and that he was unable to testify as convincingly as
he otherwise might have. However, he gave no indication, either at
trial or at the MAR hearing, that he had been unable to render a com-
petent opinion. Indeed, at the MAR hearing, he testified that supple-
mentary materials concerning Frye’s background (which Frye’s trial
counsel did not uncover and therefore did not present to Dr. Noble
before his testimony) had "not really altered [his] diagnosis[.]" J.A.
418.

   The purpose of Frye’s pretrial meeting with Dr. Noble was to
develop additional evidence and history, which Frye was unwilling to
allow his lawyers to uncover by way of interviews with his family.
Frye only agreed to meet with Dr. Noble on the insistence of his
counsel, which led to a compromise — between Frye and his lawyers
— that Frye would accept expert testimony as an alternative way of
presenting mitigating evidence. In these circumstances, any diminu-
tion in the effectiveness of Dr. Noble’s testimony did not result from
his counsel’s lack of competence, but emanated directly from Frye’s
refusal to follow their advice.

   Notwithstanding the complications hindering its development, Dr.
Noble’s testimony was effective, as demonstrated by the jury’s accep-
tance of thirty-four of the fifty-nine mitigating circumstances.
Whether Dr. Noble could have been more effective if corroborated by
other evidence is speculative. We must, under the law, judge the rea-
sonableness of the lawyers’ conduct as of the time their actions
occurred, not the conduct’s consequences after the fact. Strickland,
466 U.S. at 689 ("A fair assessment of attorney performance requires
that every effort be made to eliminate the distorting effects of hind-
sight, to reconstruct the circumstances of counsel’s challenged con-
duct, and to evaluate the conduct from counsel’s perspective at the
time."); see also Bunch v. Thompson, 949 F.2d 1354, 1363 (4th Cir.
1991) ("When examining ineffective assistance claims, however, we
must appreciate the practical limitations and tactical decisions that
14                            FRYE v. LEE
trial counsel faced."). In this situation, the presentation of mitigation
evidence through Dr. Noble was a reasonable solution to the dilemma
faced by Frye’s lawyers.

                                    3.

   In our analysis of the ineffective assistance claim alleged by Frye,
we are mindful that in North Carolina — as in most jurisdictions —
the client must be permitted by his lawyers to control his own
defense, as long as he is "fully informed" in making his decisions. See
State v. White, 508 S.E.2d 253, 273 (N.C. 1998), cert. denied, 527
U.S. 1026 (1999); State v. Wilkinson, 474 S.E.2d 375, 382 (N.C.
1996) ("The attorney is bound to comply with her client’s lawful
instructions, ‘and her actions are restricted to the scope of the author-
ity conferred.’") (quoting People v. Wilkerson, 463 N.E.2d 139, 143-
44 (Ill. App. Ct. 1984)); State v. Ali, 407 S.E.2d 183, 189 (N.C. 1991).

   Frye’s attorneys took reasonable steps to comply with their profes-
sional responsibilities in this regard. Frye’s decision not to allow his
family to aid in mitigation was unchanged after repeated discussions
where his lawyers explained their displeasure with his position, and
the consequences thereof. The MAR court specifically found that:

       Mr. Portwood engaged in several conferences with the
       defendant wherein he sought to convince the defendant to
       permit the defense to produce mitigating evidence. Also,
       Mr. Portwood tried to convince the defendant to permit fam-
       ily members to testify.

MAR Hearing at 6. There is simply no basis for us to conclude that
this finding of fact is unreasonable. Williams, 120 S. Ct. at 1522.
Indeed, this finding is fully supported in the record, and it is uncontro-
verted. Were we to hold that Portwood and Cummings rendered inef-
fective assistance, despite their repeated attempts to have Frye change
his mind on presenting mitigation evidence, we would be forcing
defense lawyers in future cases to choose between Scylla and Charyb-
dis.10 If the lawyer facing a reluctant client accedes to the client’s
  10
   In Homer’s Odyssey, Odysseus is presented with a most difficult
choice: he must sail through straits that are bracketed by two monsters,
                              FRYE v. LEE                              15
requests, he might be constitutionally ineffective. On the other hand,
if the lawyer defies his client’s wishes, and in so doing presents evi-
dence that harms the client, he might render ineffective assistance and
commit malpractice as well.

                                   B.

   Frye also contends, in connection with his ineffective assistance
claim, that Portwood’s asserted alcohol dependency rendered him
incapable of providing constitutionally effective assistance up to and
during the sentencing phase of the trial. We are indeed troubled by
Portwood’s acknowledgment of a decades-long routine of drinking
approximately twelve ounces of rum each evening. However, the dis-
trict court found that Portwood "never consumed alcohol during the
work day and never performed any work on the case when he had
consumed alcohol." Frye, 89 F. Supp. 2d at 701. We agree with our
sister circuits that, in order for an attorney’s alcohol addiction to make
his assistance constitutionally ineffective, there must be specific
instances of deficient performance attributable to alcohol. See Bonin
v. Calderon, 59 F.3d 815, 838 (9th Cir. 1995); Cabarello v. Keane,
42 F.3d 738, 740 (2d Cir. 1994); Berry v. King, 765 F.2d 451, 454
(5th Cir. 1985); Young v. Zant, 727 F.2d 1489, 1492-93 (11th Cir.
1984). In this case, there is no evidence of specific instances of defec-
tive performance caused by Portwood’s alcohol abuse.11 Furthermore,
it is significant that Frye was not represented by Portwood alone —
he had the benefit of two court-appointed lawyers assisting in his
defense. And no attack is made on the professional capacity of Mr.
Cummings. See Lopez-Nieves v. United States, 917 F.2d 645, 647 (1st
Cir. 1990) ("[T]he presence of a second attorney during the proceed-

and he must choose a course which leads closer to one or the other. One
choice, Scylla, is a six-headed creature who is certain to eat six of his
crewman, while the other, Charybdis, spews forth a whirlpool that poses
an uncertain risk to the entire ship and crew. Odysseus, following the
advice of the sorceress Circe, chose Scylla, and six of his men perished.
   11
      Indeed, with respect to Portwood’s alcohol dependency, Cummings
testified at the MAR hearing that he "never saw Mr. Portwood’s profes-
sional demeanor or behavior affected by the consumption of alcohol" and
that he was a "diligent, hard-working lawyer working for the defen-
dant[.]" J.A. 742.
16                             FRYE v. LEE
ings seriously undermines appellant’s claim of ineffective assistance
of counsel.").

                                    C.

   Under the Strickland standard, the performance of Frye’s lawyers
was simply not deficient, and the sentencing phase defense was con-
ducted reasonably. Moreover, Frye is unable to point to a single
instance where Portwood’s consumption of alcohol affected his per-
formance. We have carefully considered all of Frye’s contentions in
this regard, and we are unable to conclude that the legal assistance he
received was constitutionally defective.12

                                   IV.

   Frye also claims that the jury instruction relating to a statutory
aggravating circumstance was unconstitutionally vague and over-
broad. This instruction was given with respect to the jury’s determina-
tion of whether the prosecution had established the aggravating
circumstance that the Childress murder was "heinous, atrocious, or
cruel" under N.C. Gen. Stat. § 15A-2000(e)(9) (1999).13
   12
      Having concluded that the performance of Frye’s counsel was not
deficient, we need not decide whether Frye was prejudiced by the errors
he alleged. Strickland, 466 U.S. at 697 ("[T]here is no reason for a court
deciding an ineffective assistance claim to . . . address both components
of the inquiry if the defendant makes an insufficient showing on one.").
See also Chandler v. United States, 218 F.3d 1305, n.44 (11th Cir. 2000);
LaGrand v. Stewart, 133 F.3d 1253, 1270 (9th Cir. 1998).
   13
      The entirety of the sentencing instruction on the aggravating circum-
stance of "heinous, atrocious, or cruel," embodied in § 15A-2000(e)(9),
was as follows:
     Aggravating factor number two. Was this murder especially hei-
     nous[,] atrocious or cruel? In this context heinous means
     extremely wicked or shockingly evil. Atrocious means outra-
     geously wicked and vile. And cruel means designed to inflict a
     high degree of pain with utter indifference to and even enjoy-
     ment of the suffering of others. However, it is not enough that
     this murder be heinous[,] atrocious or cruel as these terms have
     just been defined. This murder must have been especially hei-
     nous, atrocious or cruel, and not every murder is especially so.
                              FRYE v. LEE                              17
   As we have pointed out, the first paragraph of the challenged
instruction bears similarities to the instruction found to be unconstitu-
tional in Maynard, 486 U.S. at 363-64. The Maynard instruction, like
this one, was given pursuant to state law which permitted imposition
of a death sentence if the murder was "especially heinous, atrocious,
or cruel." In Maynard, the Court held the instruction overly vague,
and therefore unconstitutional, because it provided no meaningful
basis to distinguish a murder warranting the death penalty from those
in which the ultimate punishment should not be imposed. 486 U.S. at
363-64. See also Godfrey, 446 U.S. at 428-29.

   Likewise, we have previously held a North Carolina instruction on
the statutory aggravating circumstance of "especially heinous, atro-
cious, or cruel" to be, standing alone, unconstitutionally vague. Smith
v. Dixon, 14 F.3d 956, 974 (4th Cir. 1994) (en banc). There is, how-
ever, a controlling distinction here — the instruction given to Frye’s
jury did not stand alone. A statutory aggravating circumstance that is
otherwise vague may be constitutional if it is accompanied by an
appropriate limiting provision providing sufficient guidance to the
jury. Fisher v. Lee, 215 F.3d at 457-58. Indeed, the Supreme Court
of North Carolina, in Frye’s direct appeal, held that the limiting
explanation in this case — defining the level of brutality or torture to
the victim — provided sufficient guidance to the jury. Frye, 461
S.E.2d at 685. We are unable to disturb the state court’s finding in this
regard, since it was not contrary to, or an unreasonable application of,
governing Supreme Court precedent.

                                   V.

   We find no reason to upset the carefully considered judgments of
the courts that have considered Frye’s petitions for post-conviction

    For this murder to have been especially heinous[,] atrocious or
    cruel, any brutality which was involved in it must have exceeded
    that [which] is normally present in any killing. Or this murder
    must have been a [conscienceless] or pitiless crime which was
    unnecessarily torturous to the victim.
J.A. 97-98.
18                           FRYE v. LEE
relief. Neither the MAR court’s conclusion that Frye’s lawyers were
not constitutionally ineffective, nor the Supreme Court of North Caro-
lina’s conclusion that the sentencing instruction was not unconstitu-
tionally vague, constitutes an unreasonable application of governing
legal principles enunciated by the Supreme Court of the United
States. The district court therefore properly granted summary judg-
ment to the State. We must decline to issue Frye a certificate of
appealability, and we dismiss his appeal.

                               CERTIFICATE OF APPEALABILITY
                               DENIED AND APPEAL DISMISSED